i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00157-CR

                                        Roman Lee WALKER,
                                             Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008CR11690
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on April 16, 2009. A timely motion

for new trial having been filed, appellant’s notice of appeal was due to be filed no later than July 15,

2009. See TEX . R. APP . P. 26.2. Appellant’s notice of appeal was not filed with the trial court clerk

until January 25, 2010. This court lacks jurisdiction over an appeal of a criminal conviction in the

absence of a timely, written notice of appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-
                                                                                      04-10-00157-CR

of-time appeal from final felony conviction may be sought by filing a writ of habeas corpus pursuant

to article 11.07 of the Texas Code of Criminal Procedure); Apt v. State, No. 04-03-00885-CR, 2004
WL 730832, at *1 (Tex. App.—San Antonio Apr. 7, 2004, no pet.) (unlike rule in civil cases, notice

of appeal filed with appellate court in criminal case is not deemed filed the same day with the trial

court clerk) (not designated for publication). Accordingly, this appeal is dismissed for lack of

jurisdiction.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-